UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2337



RACHEL AWULI AJEBON,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-470-279)


Submitted:   August 5, 2003            Decided:   September 10, 2003


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle L. C. Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C.,
for Petitioner.     Robert D. McCallum, Jr., Assistant Attorney
General, Mark C. Walters, Assistant Director, Jacqueline R. Dryden,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rachel     Awuli    Ajebon,   a   native   and    citizen      of   Nigeria,

petitions this court for review of a final order of the Board of

Immigration     Appeals    (“BIA”)     affirming,     without      opinion,     the

immigration judge’s denial of asylum and withholding of removal.

Ajebon challenges the BIA’s conclusion that her asylum application

failed to demonstrate either past persecution or a well-founded

fear of future persecution driven by the imputed political opinions

of her husband.

     We find no basis to overturn the BIA’s decision, however. The

evidence   in   the     record   indicates    that    the   examples     of   past

discrimination on which Ajebon relied were not driven by imputed

political opinion.        See M.A. v. INS, 899 F.2d 304, 307 (4th Cir.

1990) (en banc).         Likewise, the record indicates that changed

circumstances    undermine       Ajebon’s    assertion      that   her   fear    of

persecution should she return to Nigeria is well-founded. See Chen

v. INS, 195 F.3d 198, 201-02 (4th Cir. 1999); Gebremichael v. INS,

10 F.3d 28, 37 (1st Cir. 1993).

     Accordingly, we deny Ajebon’s petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               PETITION DENIED


                                        2